11/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0539



                                          DA 21-0539
                                                                              FILED
 RAS JAHMIKES MATTA,                                                          NOV 2 4 2021
                                                                         Bowen Greenwood
              Petitioner and Appellant,                                Clerk of Supreme Court
                                                                          State of Montana


       v.                                                             ORDER

 STATE OF MONTANA,

              Plaintiff and Appellee.



       Appellant has filed a Motion to Dismiss in this matter. Good cause shown,
       IT IS HEREBY ORDERED that the motion is GRANTED, and this matter is
DISMISSED WITH PREJUDICE.
       IT IS FURTHER ORDERED that the Clerk shall give notice of this Order to Ras
Jahmikes Matta and to ailtI     unsel of record.
       DATED this             day of November, 2021.

                                                   For the Court,




                                                                    Justice